Quinn, J.
Defendants appeal from the denial of their motion to set aside the report of the commissioners and to grant a new trial in plaintiff’s condemnation proceedings1 relative to certain property taken for US-127. On appeal, as on said motion, defendants contend that the trial court erred in ruling that the State had acquired the access rights defendants claimed they were entitled to be compensated for, that the award was against the great weight and unsupported by the evidence, and that the argument of plaintiff’s attorney was improper and prejudicial to the extent of depriving them of a fair trial.
By warranty deed dated May 9, 1952, the then owners conveyed to Charles M. Ziegler as State highway commissioner a 200-foot right-of-way over the northwest quarter of the northeast quarter of section 17, T2N, R1W, Vevay township, Ingham county. This deed bore a stamp reading, “first party acknowledges notice that said lands may be used for limited access highway purposes”. To correct an error in description, the grantee in this deed reconveyed to the then owner by quitclaim deed dated May 14, 1953, and the same day the owner reconveyed by warranty deed to Charles M. Ziegler as State highway commissioner. The land involved in this appeal is that part of the northwest quarter of the northeast quarter of section 17, T2N, R1W, *478lying east of this right-of-way; it is vacant land and it is zoned commercial.
At the time of the deed of May 9, 1952, CL 1948, § 252.51 (Stat Ann 1958 Rev § 9.1094[1]) provided in part:
“For the purposes of this act, limited access highways are defined as highways specially designed for through traffic, and over, from or to which owners or occupants of abutting land have no easement or right of light, air or access by reason of such abuttal.”
and CL 1948, § 252.53 (Stat Ann 1958 Rev § 9.1094 [3]) provided:
“For the purposes of this act, the aforesaid agencies may acquire private property and property rights by purchase, gift, devise, or condemnation, and the provisions of any existing laws of this state shall apply. All property rights acquired under the provisions of this act shall he in fee simple estate.”
The trial court ruled with respect to access rights:
“With respect to the question of acquisition of access rights to the highway, the court would rule that it clearly appears from the deed of May 9, 1952, that the minds of the parties met on the proposition that this was to he a limited access situation and that the highway department did acquire the access rights to this property.”
This factual determination that the parties to the deed of May 9, 1952, understood the land conveyed thereby was for a limited access highway is not clearly erroneous (GrCR 1963, 517.1), and the statute controls. No access rights were involved with the land taken.
The award was within the range of the competent evidence and will not be disturbed. Department of Conservation v. Connor (1947), 316 Mich 565.
*479There was no objection to the alleged improper argument of plaintiff’s counsel. No error is presented for review. Riste v. Grand Trunk Western Railroad Company (1962), 368 Mich 32.
Affirmed but without costs.
Lesinski, C. J., concurred with' Quinn, J.

 Filed -under PA 1925, No 352, as amended (CL 1948, § 213.171 et seq., as amended [Stat Ann 1958 Rev and 1968 Cum Supp § 8.171 et seq.]).